The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 to 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayahi et al.
	Kobayahi et al. teach the preparation of liquid alkoxy silyl functional silicone resins.  As can be seen starting in paragraph 5, the preparation includes an equilibration reaction between a polydiorganosiloxane and an alkyl silicate.  The alkyl silicate in para-graph 8 corresponds to the claimed alkoxysilane while, more specifically, the silane (D) in paragraph 11 corresponds to the compound in instant claim 7. The polydiorganosilox-ane in paragraph 7 corresponds to the claimed polydiorganosiloxane, as well as the specific siloxane in claims 8 and 9.  Paragraph 9 teaches various basic catalysts used to perform the equilibration. The Examiner acknowledges that acid catalysts are the pre-ferred catalysts but Kobayahi et al. specifically teach basic catalysts as well, including specific species that are useful, such that this embodiment is anticipated.
	In this manner the claimed first step is taught by Kobayahi et al.
	For the claimed second step, see paragraph 16 and on which teaches, in a preferred method, further partially hydrolyzing the liquid alkoxysilyl functional silicones prepared in the equilibration step.  This includes adding water for hydrolysis and also adding a catalyst to promote condensation reaction.  These include various tin, titanate and zirconate compounds which are Lewis acids and meet the requirement of the claimed acidic catalyst.  Note for instance that dibutyltin diacetate has a pKa of -6.4.  
	Regarding the hydrocarbon limitation, please note that Kobayahi et al. makes no mention of any hydrocarbons such that this amount would be expected to be zero.  Additionally see paragraph 18 which teaches that solvents may be added in the hydroly-sis step and, while some hydrocarbons are taught, they are not required and there are many other solvents specifically taught.  As such if the skilled artisan were to select one of the many solvents taught in paragraph 18, such as an alcohol or an ester or a volatile siloxane, it would follow that no hydrocarbon would be present.  
	In this manner Kobayahi et al. anticipate the claimed second step and thus the process of claims 6 to 9.

Claims 10 to 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayahi et al.
	For claims 10 to 12, note that paragraph 16 teaches that the amount of water to be added is less than the number of moles necessary for complete hydrolysis.  Given this teaching (which corresponds to less than 1 mole water per mole of alkoxy) the skill-ed artisan would have found a value within the range of .3 to .6 to have been obvious.  It has been held that where the general conditions of a claim are disclosed 
in the prior art, discovering the optimum or workable ranges involves only routine 
skill in the art (i.e. does not require undue experimentation).
	For claims 13 to 16, please see the bottom of paragraph 13 which teaches that there may be some component (B) and/or (D) present in the post reaction mixture.  From this one having ordinary skill in the art would have found the presence of such an organosilicon compound in the second step to have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/27/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765